MOISE, Justice.
For the reasons stated in the consolidated opinions of Guin v. Commercial Casualty Insurance Company and Milwaukee Mechanics’ Insurance Company (Guin v. Calvert Fire Insurance Company, Commercial Credit Corporation, Intervenor), 224 La. 44, 68 So.2d 752, it is ordered that the judgment of the trial court dismissing the plaintiff’s suit be reversed and set aside. It is further ordered that the defendant, Milwaukee ■ Mechanics’. Insurance- Company, pay to the plaintiff the sum of-'$750. It is further ordered that the demands for penalties and attorney’s fees be denied. All costs to be paid by defendant.